Title: Jacob Mark and Company to John B. Church, Alexander Hamilton, and John Laurance, 30 May 1797
From: Jacob Mark and Company
To: Church, John B.,Hamilton, Alexander,Laurance, John


New York 30 May 1797
Gentlemen,
We are sorry to find that owing to the embarrassed situation of the Land You purchased from us last Year so great an inconvenience and loss shou’d arise to You as well as ourselves in being retarded in the settlement; and as we are particularly anxious to remove the most distant hard thought from You towards us, we think it proper to make You such proposals as are not only founded on fair and honorable principals but which will certainly be for Your Particular interest to accept. Should You not think proper to come into the measures proposed, then be kind enough to set a price on Your Part of the Land at which You will sell, as the persons to whom we may Sell it, will not take short of the whole.
Do neither of the proposed measures meet Your ideas we then beg You will not take it amiss in us to act in Such manner as circumstances may require.
We propose
1. To sell You our one fourth undivided Interest in Townships No. 21 & 15 which according to the surveyors return (together 42314¼ acres) contains 10578 ½ acres at 2 dollars and 25 cents per acre.
2. The Amount thereof being Drs. 23801. 62/100 to be given in endorsed Notes payable on the

1st. July next D
8000


1st. October “
8500


1st. December “
7301.62


3. The two Notes which we hold Signed by Messrs. Laurance & Hamilton payable in December 1797 & 1798 to be made payable to J Mark & Co. or order.
4. The notes not to be delivered to us till a discharge of the mortgage on the two townships is fully produced.
You will oblige us by signifying to us Your decision on the above as speedily as possible.
We are with the greatest esteem   Gentlemen   Your most obedt. servts
J. Mark & Co.

Alexr. Hamilton
}
Esqrs
John Lawrance

J: B. Church

